 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     DAVID TODD,                                         Case No. 1:19-cv-01226-DAD-BAM
 8
                    Plaintiff,                           ORDER REGARDING JOINT
 9                                                       STIPULATION TO DISMISS
             v.
10                                                       (Doc. No. 51)
     C R BARD INCORPORATED, et al.,
11
                    Defendants.
12

13
            On April 13, 2020, the parties filed a stipulation of dismissal of this action without
14
     prejudice pursuant to Federal Rule of Civil Procedure 41. (Doc. No. 51.) In light of the
15
     stipulated dismissal, this action is terminated by operation of law without further order from the
16
     Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). This Court VACATES all pending dates and matters.
17
     The Clerk of Court is directed to CLOSE THIS CASE. The Clerk of the Court is further
18
     directed to serve a copy of this order on Plaintiff David Todd at his last known address, 2400
19
     Goldenrod Street, Apartment 131, Bakersfield, CA 93308.
20

21 IT IS SO ORDERED.

22
       Dated:     April 14, 2020                             /s/ Barbara   A. McAuliffe              _
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                    1
